DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmich (2017/0367257).

Regarding claim 1, Cmich teaches an autonomous robot lawnmower comprising: a blade assembly comprising blades (104); a drive  (120) to drive the blades through a cutting area having a cutting width; and 5a lateral blade guard (156) comprising at least four bars ( housing has mounting apertures 154 for 6 bars), the at least four bars positioned between the blades and a mowable area when the robot lawnmower is supported on the mowable area, the at least four bars extending across a portion of the cutting width and extending rearward and forward of the cutting area.    Cmich fails to explicitly teach the bars are spaced between 1 and 15 mm apart.   The examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to space the bars between 1 and 15 mm apart, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Cmich also fails to teach 4 bars on each side.  The examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time the invention was made to place 4 bars on each side, since it has been held St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 2, Cmich teaches each of the at least four bars comprises a front portion, a bottom portion, and a back portion, the bottom portion being generally parallel to a cutting deck to which the at least four bars are mounted, and the front portion and the back portion angled toward the bottom portion such that a distance between a top end of the front 15portion and a top end of the back portion is greater than a distance between a bottom end of the front portion and a bottom end of the back portion (See Figure 1C).   

Regarding claim 3, Cmich teaches a cutting deck (106) to which the blade assembly is mounted, wherein the at least four bars (156) of the front portion are attached to the 20cutting deck (at 154).  

Regarding claim 4, Cmich teaches the at least four bars of the front portion define a plurality of front facing openings (148 is the front of the deck) such that grass on the mowable area pass through the front facing openings toward the blades when the robot lawnmower moves in a 25forward drive direction.  

Regarding claim 5, Cmich teaches the at least four bars are substantially parallel to one another (Figure 1B).  


Regarding claim 7, Cmich teaches an angle between any two of the at least four bars is no more than 5 degrees (156 bars are parallel).  

5Regarding claim 8, Cmich teaches each of the at least four bars comprises: a bottom portion parallel to the mowable area, and a rear portion angled upward relative to the bottom portion.  

10Regarding claim 9, Cmich teaches an outermost of the at least four bars is a shortest of the at least four bars, and an innermost of the at least four bars is a longest of the at least four bars (Figure 1B).  

Regarding claim 10, Cmich teaches the invention as described above but fails to teach a width of each of the at least four bars 15is no greater than 1 mm to 10 mm.   It would have been an obvious matter of design choice to make the bars of Cmich between 1 and 10 mm, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 11, Cmich teaches the drive system (120) is configured to rotate the blade assembly (102) to sweep the blades through the cutting area, the cutting area being defined by a first circumference swept by tips of the 20blades, wherein ends of the 

Regarding claim 12, Cmich teaches the invention as described above but fails to explicitly teach a diameter of the second 25circumference is 3 to 12 cm greater than a diameter of the first circumference swept by the blades.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the diameter of the second 25circumference 3 to 12 cm greater than a diameter of the first circumference swept by the blades, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 13, Cmich teaches  each of the at least four bars comprises:  30a bottom portion parallel to the mowable area, and-17-Attorney Docket No.: 09945-0361001; ODOl0US01 a front portion connected to the bottom portion, the front portion being angled upward relative to the bottom portion (Figure 1C).  

Regarding claim 14, Cmich teaches the invention as described above but fails to teach a height between the portion of the 5blades and a bottom portion of each of the at least four bars is no less than 2 to 14 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the height between the blades and the bars between 2 and 14 mm, since it has been held that where the In re Aller, 105 USPQ 233.  

Regarding claim 15, Cmich teaches the invention as described above but fails to explicitly teach a minimum distance between an outer perimeter of the robot lawnmower and the lateral blade guard is no more than 4 cm to 6 cm.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the minimum distance between an outer perimeter of the robot lawnmower and the lateral blade guard no more than 4 cm to 6 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

10Regarding claim 16, Cmich teaches the invention as described above but fails to teach an innermost of the at least four bars is at least 2 to 10 cm from an outer perimeter of the robot lawnmower.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to make an innermost of the at least four bars at least 2 to 10 cm from an outer perimeter of the robot lawnmower, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 17, Cmich teaches the blade assembly is a first blade assembly and the blades are first blades, 15the lateral blade guard (156) is a first lateral blade guard, the In re Aller, 105 USPQ 233.  Cmich also fails to teach 4 bars on each side.  The examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time the invention was made to place 4 bars on each side, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, Cmich teaches invention as described above but fails to explicitly teach the first lateral blade guard and the second lateral blade guard cover between 10% and 30% of an overall cutting width of the first blade assembly and the second blade assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first lateral blade guard and the second lateral In re Aller, 105 USPQ 233.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cmich (2017/0367257) in view of Mathis (2,906,082)

Regarding claim 19, Cmich teaches the invention as described above but fails to teach a central blade guard.  Mathis teaches a mower with lateral blade guards (27) and a central blade guard (28) between the first lateral blade guard and the second lateral blade guard, the central blade guard detachably connected (via 29) to a cutting deck to which the first lateral blade guard and the second lateral blade guard are mounted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a central blade guard as taught by Mathis on the mower of Cmich as it is obvious to use a known technique to improve similar devices in the same way. 

Regarding claim 20, Cmich as modified by Mathis teaches the central blade guard comprises a plurality of bars (center 27) extending along a forward drive direction of the robot lawnmower and a plurality of transverse bars (28) transverse to the forward drive direction of the robot lawnmower.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        /ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 13, 2021